                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                             :
DAVID LONDON
                                             :

     v.                                      :    Civil Action No. DKC 17-2219

                                 :
LOYOLA HIGH SCHOOL OF BALTIMORE,
INC. t/a Loyola Blakefield       :

                               MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

discrimination case is the motion for summary judgment filed by

Defendant    Loyola    High     School       of       Baltimore,   Inc.   t/a   Loyola

Blakefield.    (ECF No. 26).          The issues have been briefed, and the

court now rules, no hearing being deemed necessary.                        Local Rule

105.6.    For the following reasons, Defendant’s motion will be

granted     with     respect     to     Plaintiff’s          federal      claims    and

supplemental       jurisdiction       will       be    declined    with   respect    to

Plaintiff’s state claims.

I.   Background

     A.     Factual Background

     The following facts are presented in the light most favorable

to Plaintiff, the non-moving party.

     In September 1988, Plaintiff began working as a Band Director

for Defendant.       In March 2016, Defendant notified Plaintiff that

his contract would not be renewed for the 2016-2017 school year.
     At the time of the non-renewal, James Katchko was the Chair

of the Performing Arts Department, John McCaul was the Assistant

Principal, John Marinacci was the Principal, and Anthony Day was

the President.      Mary Thielen was the Middle School Band Director.

         Beginning in 2007, Plaintiff demonstrated work performance

issues.     For example, in October 2007, Plaintiff forgot that he

had a class to teach on two occasions.          Defendant subsequently

placed him on probation and temporarily withheld a contract for

the 2008-2009 school year.         Plaintiff ultimately received the

contract. In 2013, Defendant instructed Plaintiff to cease contact

with the Business Office and, instead, to use Mr. Katchko as a

liaison following “disruptive and accusatory[]” behavior that

“monopoliz[ed] the time and resources of that office.”         (ECF No.

26-5).     In November 2013, Plaintiff fell asleep during class and

Mr. McCaul warned “that sleeping when [he was] expected to be

supervising students may lead to immediate termination.”        (ECF No.

26-6).

     In June 2014, Plaintiff sent a letter to Defendant to explain

that he recently learned that he had Lyme Disease and that “[t]he

only major symptom. . . was enormous fatigue[.]”       (ECF No. 26-19).

Plaintiff offered this as an explanation for falling asleep in the

November     2013   class,   but   explained   that   “since   beginning

treatment, the symptoms and fatigue are completely gone.”        (Id.)



                                    2
     Before the 2015-2016 school year, Mr. Marinacci reviewed

stipends    paid     to    faculty       members     and    decided     to   eliminate

Plaintiff’s stipend.            (ECF No. 29-4, at 4–6).          Plaintiff objected

to the reduction of his stipend and explained that he received the

stipend because his “duties were well beyond those of the ordinary

teacher.”     (ECF No. 29-7).             The parties dispute that point, and

Defendant maintains that Plaintiff’s schedule was not longer than

other teachers.       (ECF No. 29-4, at 5).             Nonetheless, the parties

agree that Plaintiff received half the expected stipend amount.

     On August 28, 2015, Plaintiff met with Mr. Katchko to discuss

an increase in concerns regarding his course during the previous

school year.    (ECF No. 32-5).

     On September 30, 2015, Plaintiff met with Messrs. Marinacci

and McCaul to discuss performance issues from the 2014-2015 school

year and the creation of a Performance Improvement Plan (“PIP”) to

assist Plaintiff in his efforts to address the identified issues.

(ECF No. 26-7; ECF No. 26-8).

     On    October    2,    2015,        Plaintiff    e-mailed    Messrs.      Day   and

Marinacci to say that he “may need to go on medical leave at some

point”      because        he      was      “having        increasing        difficulty

functioning[.]”       (ECF No. 26-20).

     During the fall, Plaintiff made an arithmetic error on a

purchase order for the business office.                       Plaintiff asked his

coworker to double check his arithmetic to eliminate errors.

                                             3
Defendant offered an Excel program with an addition formula to

assist Plaintiff with this task.        Defendant explained how to

“increase the size and change the contrast to help with vision.”

(ECF No. 29-4, at 10).

       In October or November of 2015, Plaintiff assisted Ms. Thielen

with one of her classes and instructed the drum section separately.

When the students’ focus lagged, Plaintiff discussed locking them

in the music room until they got it right and discussed tasers

with the students. (ECF No. 29-2, at 22–25). The parties disagree

about the nature of this conversation.     Plaintiff maintains that

his comments were jokes, (ECF No. 29-13 at 2), and Defendant

characterizes them in a more serious manner.

       Plaintiff received the PIP on December 3, 2015. (ECF No. 26-

8).    On December 18, 2015, Plaintiff met with Allison Panowitz,

the Human Resources Manager for Defendant, and “expressed vague

claims of workplace harassment and discrimination.”     (ECF No. 26-

22).

       The Human Resources Department completed its investigation in

January 2016 and informed Plaintiff that it found no evidence of

discrimination.    (ECF No. 26-22).

       In January 2016, Ms. Thielen provided evaluations to her

students and asked how they thought she could improve the class.

Some of the evaluations referenced Plaintiff’s earlier comments



                                  4
about locking the students in a room or tasing them.                       (ECF No. 26-

11; ECF No. 26-12).

     On    March    1,   2016,   Plaintiff’s         doctor    sent    a     letter   to

Defendant to explain that “[d]ue to [Plaintiff’s] medical issues,

he is having a difficult time doing detailed paperwork.”                      (ECF No.

26-21).    On March 4, 2016, Mr. McCaul e-mailed Plaintiff regarding

the doctor’s note and asked whether the medical condition makes

completing accurate paperwork difficult such that he needs more

time or makes completing accurate paperwork impossible.                       (ECF No.

29-13).     Mr. McCaul also informed Plaintiff about the students’

negative    evaluations,     described        “two     comments       of    particular

concern,” and asked Plaintiff to provide his availability to

discuss the evaluations.         (Id.)   This was the first that Plaintiff

learned of the evaluations, and he quickly sought to discuss them

with Ms. Thielen and the students.                    (ECF No. 29-2, at 24).

Plaintiff    knew    which   students        wrote    the     evaluations      because

“[t]hose [were] the only ones in the middle school that [he] told

that joke to.”       (Id., at 26).            Ms. Thielen found Plaintiff’s

conduct “very disturbing” and described the students as “visibly

upset” by Plaintiff’s actions.1                (ECF No. 26-12).              Defendant


     1 Plaintiff’s opposition notes that Ms. Thielen’s affidavit
describes this incident as occurring in January 2016 and attempts
to discredit it because all other accounts describe the incident
as occurring in March 2016. (ECF No. 29, at 12). Plaintiff admits
that the students submitted the evaluations in January 2016, that
he learned of them in March 2016, and that he spoke to the students
                                         5
informed Plaintiff that his contract would not be renewed in late

March 2016.

      B.   Procedural Background

      Plaintiff   filed    a   complaint    with   the   Equal   Employment

Opportunity Commission (“EEOC”) on October 11, 2016.             Plaintiff

argued that Defendant discriminated against him based on age,

disability, and retaliation.      (ECF No. 26–14).       The EEOC dismissed

Plaintiff’s complaint on May 10, 2017. (ECF No. 26-15). Plaintiff

then filed a complaint in this court on August 7, 2017.           (ECF No.

1).   Plaintiff contends that Defendant’s decision not to renew his

contract constitutes employment discrimination on the basis of age

and disability in violation of the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. § 621 et seq. and the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.               Following

discovery, Defendant filed the pending motion for summary judgment

on November 8, 2018.      (ECF No. 26).     Plaintiff filed an opposition

(ECF No. 29) and Defendant replied (ECF No. 32).

II.   Standard of Review

      Summary judgment will be granted only if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”            Fed.R.Civ.P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty



and Ms. Thielen in March 2016.      (ECF No. 26-13, at 2; see also ECF
No. 29-2, at 24–25).
                                     6
Lobby, Inc., 477 U.S. 242, 250 (1986).   A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”     Liberty Lobby,

477 U.S. at 249.   In undertaking this inquiry, a court must view

the facts “in the light most favorable to the party opposing the

motion,” Matsushita Elec. Indus. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (quoting United States v. Diebold, Inc., 369 U.S.

654, 655 (1962)); see also EEOC v. Navy Fed. Credit Union, 424

F.3d 397, 405 (4th Cir. 2005), but a “party cannot create a genuine

dispute of material fact through mere speculation or compilation

of inferences,” Shina v. Shalala, 166 F.Supp.2d 373, 375 (D.Md.

2001) (citation omitted).

     To prevail on a motion for summary judgment, the moving party

generally bears the burden of showing that there is no genuine

dispute as to any material fact.     No genuine dispute of material

fact exists, however, if the nonmoving party fails to make a

sufficient showing on an essential element of his case as to which

he would have the burden of proof.     Celotex, 477 U.S. at 322–23.

Therefore, on those issues on which the nonmoving party has the

burden of proof, it is his responsibility to confront the summary

judgment motion with an “affidavit or other evidentiary showing”

demonstrating that there is a genuine issue for trial.     See Ross

v. Early, 899 F.Supp.2d 415, 420 (D.Md. 2012), aff’d 746 F.3d 546

(4th Cir. 2014).

                                7
III. Age Discrimination

     Plaintiff     alleges    that   Defendant’s      non-renewal   of   his

contract constitutes age discrimination under the ADEA.             The ADEA

makes it “unlawful for an employer. . . to discharge any individual

or otherwise discriminate against any individual. . . because of

such individual’s age[.]”       29 U.S.C. § 623(a)(1).         Plaintiff may

establish age discrimination under the ADEA in two ways: (1)

through direct evidence; or (2) through circumstantial evidence

under the three-step burden shifting framework set forth by the

United States Supreme Court in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802–05 (1973). Under the first step of the McDonnell

Douglas framework, Plaintiff must establish a prima facie case of

discrimination.     See 411 U.S. at 802.         At the second step, the

burden    shifts    to   Defendant         to   present    a     legitimate,

nondiscriminatory    reason    for   the    alleged    adverse    employment

action.   See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 142 (2000).     At the third step, Plaintiff must prove that

Defendant’s proffered reasons “were not its true reasons, but were

a pretext for discrimination.”       Reeves, 530 U.S. at 143.

     Plaintiff has presented no direct evidence that the contract

non-renewal was based on his age and does not rely on this method

in his opposition brief.        He therefore must proceed under the

McDonnell Douglas pretext framework.            To meet the first step of

the McDonnell Douglas framework and establish a prima facie case

                                     8
of age discrimination for termination, Plaintiff must show that:

(1) he is a member of a protected class, which for the ADEA is

individuals who are at least 40 years of age, 29 U.S.C. § 631(a);

(2) he suffered an adverse employment action; (3) he was performing

his job duties at a level that met his employer’s legitimate

expectations; and (4) the position remained open or was filled by

similarly qualified applicants outside the protected class.            See

Hill v. Lockheed Martin Logistics Mgmt., 354 F.3d 277, 285 (4th

Cir. 2004) (en banc), cert. dismissed, 543 U.S. 1132 (2005).

     The parties do not appear to dispute that Plaintiff satisfies

the first two requirements. They focus their briefing on the third

prong.      Plaintiff   asserts   that    he   was   meeting   Defendant’s

legitimate expectations because the “facts show that [he] was given

a renewed contract each year[.]”        (ECF No. 29, at 4–5).   Defendant

highlights Plaintiff’s “mixed” job performance over his tenure at

the school, (ECF No. 26-1, at 1–2) and emphasizes that Plaintiff

“was placed on a PIP, in November[] 2015 and by March[] 2016 he

still had deficiencies with his work.”         (Id., at 16).

     The reasonable expectations analysis in this case is complex.

Defendant characterizes the incident with the student evaluations

as “the deciding factor” in its decision not to renew Plaintiff’s

contract.    (ECF No. 26-1, at 12; ECF No. 32, at 5).2           As Judge


     2 Deposition testimony from Messrs. Marinacci and McCaul
supports this characterization. (See ECF No. 26-16, at 4 (The
                                    9
Chuang explained in Gordon v. Holy Cross Hosp. Germantown, Inc.,

385   F.Supp.3d     472,     479    (D.Md.      2019),    “a   single      instance    of

misconduct is more relevant to the question of the employer’s

legitimate nondiscriminatory reason for termination[]” than the

employee’s      failure      to     meet     the   employer’s        legitimate       job

expectations.       The Gordon plaintiff is distinguishable because she

“maintained     a      spotless      employment         record[.]”    Id.     at     475.

Plaintiff’s       employment         record,       in     contrast,        includes     a

probationary period for lack of judgment and for failing to attend

two   classes    and    to   supervise       students,      (ECF     No.    26-3),    and

placement on the PIP to address performance issues.                        (ECF No. 26-

8).   The distinction suggests Plaintiff may not have been meeting

Defendant’s     reasonable         expectations.         Id.   at    479    (When    “the

plaintiff had an ongoing history of poor job performance, courts

have analyzed that deficiency as a failure to satisfy the prima

facie   case      element     of      meeting      the     employer’s       legitimate

expectations.”);        see also Warch v. Ohio Cas. Ins. Co., 435 F.3d



decision not to renew Plaintiff’s contract had been difficult for
Mr. Marinacci “until. . . the point about [Plaintiff] confronting
both a colleague and the sixth grade boys.”); ECF No. 26-17, at 3
(Mr. McCaul “thought it was probable that [Plaintiff] would come
back” until “[h]e pulled. . . kids out of a class that wasn’t his
and threatened them.”); ECF No. 32-2, at 4 (Mr. Marinacci
describing “[t]he single greatest factor” in the non-renewal
decision “was the feedback from the students and [Plaintiff’s]
reaction to it, his interaction with Ms. Thielen, his pulling
students out of another teacher’s class, him bringing them into
another room and confronting them on what was supposed to be an
honest feedback.”)).
                                           10
510, 515–18 (4th Cir. 2006) (holding that an employee failed to

show he was meeting his employer’s legitimate expectations when

his    performance     included    repeated    failures       and   placement   on

probation).       However, the people judging Plaintiff’s performance

were the same individuals that he accused of discrimination.                    In

such    a    scenario,    “[a]ll     the    prima     facie    factors    may   be

unnecessary[]” because “even if an employee was not meeting his

employer’s legitimate expectations, he can still establish a prima

facie case if the company applied its expectations against him in

a discriminatory manner.”          Santangelo v. Crown Cork & Seal USA,

Inc.,       255   F.Supp.3d   791,     802    (N.D.Ill.        2017)     (internal

alterations, citations, and quotation marks omitted).                    The court

need not parse these complexities because, as discussed below,

Plaintiff failed to produce any evidence to create a dispute of

material fact regarding the final prong of the prima facie case:

the position remained open or was filled by similarly qualified

applicants outside the protected class.

       In his opposition, Plaintiff misstates the fourth requirement

and contends he must show “damages.”                   (ECF No. 29, at 16).

Plaintiff is incorrect.       Plaintiff has provided no evidence that

Defendant replaced him with a similarly qualified, substantially

younger individual.       Plaintiff contends that “no other younger. .

. faculty member with years of distinguished performance was ever

terminated        by   [Defendant]     for     such     manufactured        and/or

                                       11
insignificant reasons.”   (ECF No. 1, at 22 ¶ 129).   Plaintiff has

not identified any comparator, as Defendant notes.    (ECF No. 26-

1, at 10) (Plaintiff “has not identified any other similarly

situated [Defendant] instructors under the age of 40 who engaged

in similar misconduct who [were] treated more favorably than he

was.”).    Plaintiff has failed to produce evidence necessary to

satisfy the final prong of the prima facie case.3

IV.   Disability Discrimination

      Plaintiff alleges that Defendant’s actions also constituted

disability discrimination under the ADA.   He appears to raise two

challenges: (1) wrongful discharge and (2) failure to accommodate.

      A.   Wrongful Discharge

      The parties fail to articulate the correct standard for

assessing wrongful discharge claims under the ADA.4        To show

wrongful discharge under the ADA, a plaintiff must prove that:




      3Even if Plaintiff produced evidence sufficient to satisfy
the prima facie case for age discrimination (or, in fact,
sufficient to satisfy the prima facie case for disability
discrimination, see Section IV.A.), he nevertheless fails to
produce evidence to satisfy the third step of the McDonnell Douglas
framework.    As will be discussed in Section VI, Defendant
articulated a legitimate, non-discriminatory reason for the
contract non-renewal and Plaintiff failed to produce evidence
showing that the articulated reason was a pretext for
discrimination or retaliation.

      4Defendant conflates the prima facie tests for age and
disability discrimination. (ECF No. 26-1, at 16; ECF No. 32, at
14–15). Plaintiff misstates the fourth prong of the prima facie
test as damages. (ECF No. 29, at 16).
                                  12
“(1) he is within the ADA’s protected class; (2) he was discharged;

(3) at the time of his discharge, he was performing the job at a

level that met his employer’s legitimate expectations; and (4) his

discharge occurred under circumstances that raise a reasonable

inference of unlawful discrimination.”    Haulbrook v. Michelin N.

Am., 252 F.3d 696, 702 (4th Cir. 2001); see also Ennis v. Nat’l

Ass’n of Bus. And Educ. Radio, Inc., 53 F.3d 55 (4th Cir. 1995).

The fourth prong of an ADA wrongful discharge case is different

than those applied in other contexts for two reasons.    Ennis, 53

F.3d at 58.   “First, where disability, in contrast to race, age,

or gender, is at issue, the plaintiff in many, if not most, cases

will be unable to determine whether a replacement employee is

within or without the protected class, that is, whether or not

that person is disabled or associates with a disabled person.”

Id.   “Second, even if the plaintiff could obtain such information,

requiring a showing that the replacement was outside the protected

class would lead to the dismissal of many legitimate disability

discrimination claims, since most replacements would fall within

the broad scope of the ADA’s protected class[.]”   Id.

      Plaintiff fails to produce any evidence to suggest that his

discharge occurred under circumstances that raise a reasonable

inference of unlawful discrimination.




                                 13
       B.   Failure to Accommodate

       To establish a prima facie case for failure to accommodate,

Plaintiff must show: “(1) that he was an individual who had a

disability within the meaning of the statute; (2) that the employer

had    notice    of     his    disability;       (3)     that     with     reasonable

accommodation he could perform the essential functions of the

position;    and      (4)   that    the   employer       refused    to     make   such

accommodations.”        Wilson v. Dollar General Corp., 717 F.3d 337,

345 (4th Cir. 2013) (internal alterations and quotation marks

omitted).

       Plaintiff’s     opposition      does    not     address    the    prima    facie

elements of a failure to accommodate claim.                     Instead, Plaintiff

contends that he suggested that his coworker double check his math

on    purchase   orders       to   address     Defendant’s       concern    regarding

inaccurate purchase orders, and Defendant refused.                       (ECF No. 29,

at    6).       Plaintiff      elaborates       that    Defendant’s        “preferred

accommodation did not work for [him,]” because the recommended

Excel program made his problem worse.                     (ECF No. 29, at 7).

Defendant contends that Plaintiff failed to establish that he had

a disability covered by the ADA or that his medical conditions

prevented him from performing the essential functions of his job

with or without an accommodation.              (ECF No. 26-1, at 12–13).



                                          14
      Assuming arguendo that Plaintiff was an individual who had a

disability within the meaning of the statute and that Defendant

had   notice    of    his   disability,     Plaintiff   nonetheless     cannot

establish that he could perform the essential functions of his

position     with    reasonable   accommodation.        The   Fourth   Circuit

outlined the relevant framework in Jacobs v. N.C. Administrative

Office of the Courts:

            This inquiry proceeds in two steps. First, was
      the specific accommodation requested [by the employee]
      reasonable?    Second, had [the employer] granted the
      accommodation,   could  [the   employee]  perform  the
      essential functions of the position?

           A reasonable accommodation is one that enables a
      qualified individual with a disability to perform the
      essential functions of a position.          The statute
      expressly contemplates that a reasonable accommodation
      may require job restructuring. . . An employer is not
      required to grant even a reasonable accommodation unless
      it would enable the employee to perform all of the
      essential functions of [his] position.”

780   F.3d   562,    580–81   (4th   Cir.   2015)   (internal   alterations,

citations, and quotation marks omitted) (emphasis in original).

Here, Plaintiff’s proposed accommodation was to allow his co-

worker to double check his math for errors.               Defendant was not

required to grant this proposal because it did not enable Plaintiff

to perform all his essential functions.             Id. at 581.    Moreover,

while “[t]he ADA imposes upon employers a good-faith duty to engage

with their employees in an interactive process to identify a

reasonable accommodation[,]” “an employer will not be liable for


                                       15
failure to engage in the interactive process if the employee

ultimately fails to demonstrate the existence of a reasonable

accommodation that would allow [him] to perform the essential

functions of the position.”            Id.

       Finally, Plaintiff also failed to allege facts to satisfy the

final prong of the failure to accommodate claim.                          Defendant did

not refuse to make any accommodation, it refused Plaintiff’s only

offered    accommodation        and    recommended           an    alternative.       An

accommodation can be reasonable even if it is not the employee’s

requested accommodation.          See Reyazuddin v. Montgomery Cnty., 789

F.3d   407,   415   (4th   Cir.       2015)      (“An   employer      may    reasonably

accommodate an employee without providing the exact accommodation

that the employee requested.”);                  see also Dones v. Brennan, 147

F.Supp.3d 364, 369 (D.Md. 2015) (“[A]n employer is not required to

provide    the   employee’s       preferred         accommodation.”);         Scott   v.

Montgomery Cnty. Gov’t, 164 F.Supp2d. 502, 508–09 (D.Md. 2001)

(“The ADA does not require an employer to provide the specific

accommodation       requested,         or        even   to        provide    the   best

accommodation,      so   long   as     the       accommodation       is   reasonable.”)

(quoting Walter v. United Airlines, Inc., 2000 WL 1587489, at *4

(4th Cir. 2000) (internal alterations and quotation marks omitted).

Plaintiff has not produced evidence necessary to satisfy the prima

facie elements of a failure to accommodate claim.



                                            16
V.   Retaliation

     The ADEA and the ADA prohibit employers from discrimination

against employees who oppose actions that the respective statutes

outlaw.   29 U.S.C. § 623(d); 42 U.S.C. § 12203(a).       Plaintiff

alleges that Defendant’s decision not to renew his contract was

retaliation for his submission of a complaint to Defendant’s Human

Resources Department.

     The elements for retaliation under both the ADA and the ADEA

are identical; to establish a prima facie case of retaliation,

Plaintiff must show: (1) he engaged in protected activity; (2) an

adverse employment action was taken against him; and (3) there was

a causal link between the protected activity and the adverse

action.   See Laber v. Harvey, 438 F.3d 404, 432 (4th Cir. 2006); A

Soc’y Without a Name v. Virginia, 655 F.3d 342, 350 (4th Cir. 2011).

If the plaintiff establishes a prima facie case, then the McDonnell

Douglas pretext framework applies.   See Haulbrook, 252 at 706.

     The parties do not appear to dispute the first two elements

of the prima facie case.   Filing a complaint with Human Resources

is protected activity and the non-renewal of Plaintiff’s contract

is an adverse employment action. Defendant contends that Plaintiff

cannot satisfy the third requirement because the non-renewal of

his contract was not causally related to his complaint to Human

Resources and emphasizes that Plaintiff’s “performance became an




                                17
issue. . . well before he filed any complaint of harassment or

discrimination[.]”     (ECF No. 26-1, at 17–19).

      “To establish a causal connection, plaintiffs must show that

the employer took action because they engaged in a protected

activity.”      See Davenport v. Anne Arundel Cnty. Bd. Of Educ., 998

F.Supp.2d 428, 439 (D.Md. 2014) (emphasis in original).                   The

temporal proximity between the protected activity and the adverse

employment action may provide indirect proof of causation.                See

Williams v. Cerberonics, Inc., 871 F.2d 452, 457 (4th Cir. 1989);

Carter v. Ball, 33 F.3d 450, 460 (4th Cir. 1994).

      Here, Defendant informed Plaintiff that his performance was

at issue and that he would be placed on the PIP in September 2015

– months before Plaintiff lodged his complaint in December 2015

with the Human Resources department.             (ECF No. 26-7).   Defendant

notified Plaintiff that his contract would not be renewed in March

2016 – months after Plaintiff initiated his complaint and the

department investigated and resolved it.             (ECF No. 26-22); (ECF

No.   26-10).      Moreover,   although    Plaintiff     characterizes    his

comments to the sixth-grade students as jokes intended to motivate,

the record demonstrates that “[t]he single greatest factor [in

Defendant’s decision not to renew Plaintiff’s contract] was the

feedback from the students and [Plaintiff’s reaction] to it, his

interaction with Ms. Thielen, his pulling students out of another

teacher’s    class,    him   bringing     them    into   another   room   and

                                    18
confronting them on what was supposed to be an honest feedback.”

(ECF No. 29-4, at 13).        Prior to the events surrounding the

evaluation, Defendant expected to renew Plaintiff’s contract.

(Id., at 12).       After the events, Defendant communicated its

decision not to renew Plaintiff’s contract within a month.        The

timing between Plaintiff’s conduct toward the students and his co-

worker regarding the evaluations and Defendant’s decision not to

renew     his   contract   supports    Defendant’s   contention   that

performance deficiencies motivated the decision.     Plaintiff failed

to establish his prima facie case of retaliation because he did

not present evidence of a causal link between his report to Human

Resources and the non-renewal of his contract.

VI.     The Second and Third Steps of the McDonnell Douglas Framework

        Even if Plaintiff produced evidence sufficient to establish

a prima facie case for any of his termination or retaliation

claims, Defendant articulated a legitimate, non-discriminatory

reason for the contract non-renewal and Plaintiff failed to show

that the articulated reason was a pretext for discrimination or

retaliation. Defendant identified Plaintiff’s conduct surrounding

the student evaluations as “the deciding factor” in its decision

not to renew Plaintiff’s contract.      (ECF No. 26-1, at 12; ECF No.

32, at 5).      Plaintiff has not produced any facts to show that

Defendant’s articulated reason was pretext. “To do so, [Plaintiff]

must do more than simply show the articulated reason is false[.]”

                                  19
Laber, 438 F.3d at 430.          Plaintiff can meet his pretextual burden

“either      by   showing    [Defendant’s]      explanation    is   unworthy   of

credence or by offering other forms of circumstantial evidence

sufficiently probative of. . . discrimination.”                 Davenport, 998

F.Supp.2d. at 437.       Plaintiff contends that he was joking with the

students and that Defendant exaggerated its response.                     These

conclusory allegations are insufficient.               Plaintiff may disagree

with Defendant’s response, but he failed to show that Defendant’s

decision not to renew his contract was pretext.

VII. Remaining State Law Claims

       The    parties   do     not   address    Plaintiff’s   claims   alleging

violations of Maryland’s anti-discrimination statute, Md.Code.

Ann. State Gov’t § 20-606.           State law claims raised in a complaint

with   federal      claims     may   be   heard   by   this   court   under    its

supplemental jurisdiction.            This court may, however, decline to

exercise its supplemental jurisdiction over state law claims where

the federal claims are dismissed.              See 28 U.S.C. § 1367(c).   When,

as here, the federal claims are eliminated early in the case, the

federal courts are inclined to dismiss the state law claims without

prejudice     rather    than    retain    supplemental    jurisdiction.        See

Carnegie Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).




                                          20
VIII.       Conclusion

        For the foregoing reasons, the motion for summary judgment

filed by Defendant Loyola High School of Baltimore, Inc. t/a Loyola

Blakefield will be granted with respect to Plaintiff’s federal

claims and supplemental jurisdiction will be declined with respect

to Plaintiff’s state claims.    A separate order will follow.



                                                /s/
                                      DEBORAH K. CHASANOW
                                      United States District Judge




                                 21
